Exhibit 10.40

 

AMENDMENT NO. 6 TO LEASE

 

This AMENDMENT NO. 6 TO LEASE (“Amendment No. 6”), effective as of October 31,
2017, (“Amendment No. 6 Effective Date”) is entered into by and between NXP USA,
Inc. (formerly FREESCALE SEMICONDUCTOR, INC.), a Delaware corporation and 100%
affiliated company of NXP Semiconductors N.V. (“Landlord”), and EVERSPIN
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), with reference to the
following facts:

 

A.             Landlord and Tenant are parties to that certain Lease dated as of
June 6, 2008 (“Original Lease”), as amended by Amendment No. 1 to Lease executed
by Tenant on February 2, 2009 (“Amendment No. 1”), Amendment No. 2 to Lease
dated March 1, 2010 (“Amendment No. 2”), Amendment No. 3 to Lease dated July 20,
2011 (“Amendment No. 3”), Amendment No. 4 to Lease dated June 10, 2014
(“Amendment No. 4”), and Amendment No. 5 dated January 13, 2017 (“Amendment No.
5”) (the Original Lease, as amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, Amendment No. 4, and Amendment No. 5, is referred to as the
“Lease”), pursuant to which Landlord leases to Tenant certain space (“Premises”)
located at 1300 North Alma School Road, Chandler Arizona as further described in
the Lease.

 

B.             Note each of Amendment No. 1 through Amendment No. 5 incorrectly
refer to the date of the Original Lease as June 5, 2017.

 

C.             As of the Amendment No. 6 Effective Date, the parties desire to
amend the Lease to extend the Term.

 

NOW, THEREFORE, in consideration of the above recitals which are hereby
incorporated herein, the mutual covenants and conditions contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree, effective as of the Amendment No. 6
Effective Date, to amend the Lease as follows:

 

1.              Term.  Section 2 of the Lease is hereby deleted in its entirety
and replaced with the following:

“The term of this Lease shall commence on June 6, 2008 (the “Commencement Date”)
and end on January 31, 2020 (the “Term”). On or before June 30, 2018, the
Landlord will provide Tenant a notice indicating whether or not the Landlord
agrees to extend the Term through January 31, 2021.”

 

2.              Brokers. Tenant hereby represents to Landlord that Tenant has
deal with no broker in connection with this Amendment No. 6. Tenant agrees to
indemnify and hold Landlord harmless from all claims of any brokers claiming to
have represented Tenant in connection with this Amendment No. 6. Landlord agrees
to indemnify and hold Tenant harmless from all claims of any broker claiming to
have represented Landlord in connection with this Amendment No. 6.

 

3.              Miscellaneous. This Amendment No. 6 sets forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged an in full force and effect. In the case of any
inconsistency between the provisions of the Lease and this Amendment No. 6, the
provisions of this Amendment No. 6 shall govern and control.







--------------------------------------------------------------------------------

 



Each signatory of this Amendment No. 6, represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. This Amendment No. 6 may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Amendment No. 6 may be executed in so-called "PDF"
format, and each party has the right to rely upon a PDF counterpart of this
Amendment No. 6 signed by the other party to the same extent as if such party
had received an original counterpart.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment No. 6.

 

SUBLANDLORD:

 

NXP USA, INC.

a Delaware corporation

 

By:

/s/ Katherine Haight

 

Name:

Katherine Haight

 

Title:

Authorized Representative

 

 

 

 

Date:

December 19, 2017

 

 

 

SUBLANDLORD:

 

NXP USA, INC.

a Delaware corporation

 

By:

/s/ Jeff Winzeler

 

Name:

Jeff Winzeler

 

Title:

CFO

 

 

 

 

Date:

December 4, 2017

 

 



--------------------------------------------------------------------------------